DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed  on 12/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant attached the foreign document but failed to cite it on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, the phrase “such that the bowl” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
For claim 16, the phrase “such that the tube” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
For claim 18, the limitation of “the nozzle” and “the tube” is unclear because it is dependent to claim 1, however, claim 1 does not mention a nozzle or a tube and therefore is unclear if the nozzle and the tube are the same as claimed in 16 and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Pope (US 6314915 B1)
For claim 1, Pope discloses a canine harness pack assembly comprising: a harness (see Figs. 1A-1D, self-explanatory) configured to be attachable to a canine, such that the harness is positioned around a chest of the canine (functional recitation to which harness of Pope can and does perform the intended function of configured to be attachable to a canine, such that the harness is positioned around a chest of the canine); and a pack (200 in Fig. 1A) selectively engageable to a top of the harness (Col. 2, lines 9-11), such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item (functional recitation to which the pack of Pope can and does perform the intended function is configured for positioning of an item, such that the canine is positioned for transporting the item).
For claim 2, Pope discloses an upper section (see Fig. 1A, 150) ; a lower section (see Fig. 1A, 160); and a set of straps (120 in Figs. 1A-1D), two straps of the set of straps each being engaged to and extending between a respective corner (see Fig. 1D, straps extend from the corners of 150) of the upper section and the lower section (shown in Figs 1A-1D), the other two of the straps each being engaged to and extending from a respective corner of the upper section and having a first connector(140) engaged thereto distal from the upper section, such that the first connector is positioned for selectively engaging an associated second connector (140) engaged to the lower section for removably engaging the upper section to the lower section, such that the harness is engaged to the canine (see Figs. 1A-1D, self-explanatory).
For claim 4, Pope discloses wherein the first connector and the associated second connector comprise a side release buckle (Col. 5, lines 26-31 also see 140 in Fig. 1A)
For claim 5, Pope discloses further a ring (170 in Figs. 1A-1D) engaged to the harness and being configured for engaging a leash (functional recitation to which the ring of Pope can and does perform the intended function of configured for engaging a leash). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1) in view of Pope (US 6314915 B1).
Regarding claim 1, Ohanian teaches the canine harness pack assembly comprising: a harness configured to be attachable to a canine, such that the harness is positioned around a chest of the canine (Fig. 3).  However, Ohanian is silent about the canine harness pack assembly having a pack selectively engageable to a top of the harness, such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item.
Pope teaches a canine harness pack assembly comprising: a harness (see Figs. 1A-1D, self-explanatory) configured to be attachable to a canine, such that the harness is positioned around a chest of the canine (functional recitation to which harness of Pope can and does perform the intended function of configured to be attachable to a canine, such that the harness is positioned around a chest of the canine); and a pack (200 in Fig. 1A) selectively engageable to a top of the harness (Col. 2, lines 9-11), such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item (functional recitation to which the pack of Pope can and does perform the intended function is configured for positioning of an item, such that the canine is positioned for transporting the item). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a harness configured to be attachable to a canine, such that the harness is positioned around a chest of the canine as taught by Ohanian to have a pack selectively engageable to a top of the harness, such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item as taught by Pope in order to provide the user the convenience of removing the pack from the harness so that it is easier for the user to insert items into the pack without having to bend down to reach for the pack.
Regarding claim 2, Ohanian as modified by Pope (emphasis on Ohanian)  teaches the canine harness pack assembly wherein the harness comprises: an upper section (Fig. 3); a lower section (Fig. 3); and a set of straps (Fig. 2), two straps of the set of straps each being engaged to and extending between a respective corner of the upper section and the lower section (Figs 2-3), the other two of the straps each being engaged to and extending from a respective corner of the upper section and having a first connector (132a Figs. 2-5) engaged thereto distal from the upper section, such that the first connector is positioned for selectively engaging an associated second connector (132b Figs. 2-5) engaged to the lower section for removably engaging the upper section to the lower section, such that the harness is engaged to the canine (Figs. 1-3).
Regarding claim 6, Ohanian as modified by Pope (emphasis on Ohanian) teaches the canine harness pack assembly including: the pack (120 of Ohanian) having an aperture ([0065] of Ohanian) positioned in a forward edge (116 of Ohanian)  thereof, wherein the aperture is configured for insertion of the item therethrough and into the pack (functional recitation to which the aperture of Ohanian can and does perform the intended function of configured for insertion of the item therethrough and into the pack); and a satchel closure (122a in Figs 2, 5 of Ohanian) engaged to the pack ([0065] of Ohanian) and being configured for selectively closing the aperture (functional recitation to which the satchel closure of Ohanian can and does perform the intended function of configured for selectively closing the aperture), such that the item is retained therein. 
Regarding claim 7, Ohanian as modified by Pope (emphasis on Ohanian) teaches the canine harness pack assembly wherein the satchel closure (122a in Figs 2, 5 of Ohanian) comprises a hook and loop fastener ([0065] of Ohanian).
Regarding claim 10, Ohanian as modified by Pope (emphasis on Ohanian) teaches the canine harness pack assembly further including: a panel (104 of Ohanian) engaged to an upper surface of the pack (120 of Ohanian) defining a pocket, the panel having a slit (106 of Ohanian) positioned in a front edge (116 of Ohanian) thereof, wherein the slit (106) is configured for allowing insertion of an article into the pocket (functional recitation to which the slit of Ohanian can and does perform the intended function of configured for allowing insertion of an article into the pocket) ; and 9a pouch closure ([0067] of Ohanian) engaged to the panel and being configured for selectively closing the slit, such that the article is retained therein (functional recitation to which the pouch closure of Ohanian can and does perform the intended function of configured for selectively closing the slit).
Regarding claim 11, Ohanian as modified by Pope (emphasis on Ohanian) teaches the canine harness pack assembly wherein the pouch closure comprises a zipper ([0067] of Ohanian).
Regarding claim 14, Ohanian as modified by Pope (emphasis on Ohanian) teaches the canine harness pack assembly further including the pack (120 of Ohanian) being insulated (800 is made of neoprene which acts as an insulator), wherein the pack is configured for slowing heat adsorption of water positioned in the bladder (functional recitation to which the pack of Ohanian can and does perform the intended function of configured for slowing heat adsorption of water positioned in the bladder). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1) and Pope (US 6314915 B1) in further view of Kemp (US 5644902 A as cited in IDS of 12/01/2020). 
Regarding claim 3, Ohanian teaches the canine harness pack assembly wherein: the upper section has a lower face (see fig. 3, where the harness comes to contact with the neck, it depicts a lower face); and the lower section has an upper face (see fig. 3, where the harness comes to contact with the abdomen, it depicts an upper face), the upper face being padded (800 in Fig. 8). However, Ohanian is silent about the canine harness pack assembly wherein the lower face being padded. 
Kemp teaches the canine harness pack assembly wherein the lower face being padded (12 in Fig. 2 and Col. 3, lines 26-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower face as taught by Ohanian as modified by Pope to have the lower face being padded as taught by Kemp in order to provide protection and comfort to the canine. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1) and Pope (US 6314915 B1) in further view of Watson (US 20160015003 A1). 
Regarding claim 8, Ohanian as modified by Pope teaches the canine harness pack assembly, but is silent about further including: a set of first couplers engaged to the top of the harness; and a set of second couplers engaged to a lower surface of the pack, the second couplers being complementary to the first couplers, such that each second coupler is positioned for selectively engaging a respective first coupler for removably engaging the pack to the harness.  
Watson teaches the canine harness pack assembly further including: a set of first couplers engaged to the top of the harness ([0051] of Watson); and a set of second couplers engaged to a lower surface of the pack ([0051] of Watson), the second couplers being complementary to the first couplers, such that each second coupler is positioned (Structural recitation to which the second couples of Watson can and has the intended structure of being complementary to the first couplers such that each second coupler is positioned) for selectively engaging a respective first coupler for removably engaging the pack to the harness. (functional recitation to which the second coupler of Watson can and does perform the intended function for selectively engaging a respective first coupler for removably engaging the pack to the harness). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the harness and pack as taught by Ohanian as modified by Pope to a set of first couplers engaged to the top of the harness; and a set of second couplers engaged to a lower surface of the pack, the second couplers being complementary to the first couplers, such that each second coupler is positioned for selectively engaging a respective first coupler for removably engaging the pack to the harness as taught by Watson in order to allow for the pack to be conveniently detached and reattached  from the harness so users can have the option to only use the harness or also allow an easier method for inserting, removing or setting up the tube and bowl for drinking by having the pack detach instead of kneeling towards the harness. 
Regarding claim 9, Ohanian as modified by Pope and Watson (emphasis on Watson since they were relied on for the couplers) teaches the canine harness pack assembly wherein the second coupler and the respective first coupler comprise a snap connector ([0051] of Watson).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1), and Pope (US 6314915 B1), further in view of Amazon (“Collapsible Dog Bowl” by SLSON). 
Regarding claim 12, Ohanian as modified by Pope teaches the canine harness pack assembly including a collapsible bowl (706 of Ohanian) such that the bowl in a collapsed configuration is selectively insertable through the slit into the pocket (Page 2, [0035] [0056]), but is silent on the bowl comprising elastomer, silicone, or rubber, such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections, such that the bowl is selectively extensible.
The Amazon product “Collapsible Dog Bowl” by SLSON teaches the canine harness pack assembly further including the bowl comprising silicone (See Fig. 1 of Amazon Collapsible Dog Bowl) such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections (See Fig. 3 of Amazon Collapsible Dog Bowl) , such that the bowl is selectively extensible, such that the bowl in a collapsed configuration (See Figs. 1-4 of Amazon Collapsible Dog Bowl) is selectively insertable through the slit into the pocket (See Fig. 1 of Amazon Collapsible Dog Bowl). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the collapsible bowl as taught by Ohanian  as modified by Pope further including the bowl comprising elastomer, silicone, or rubber, such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections, such that the bowl is selectively extensible, such that the bowl in a collapsed configuration is selectively insertable through the slit into the pocket as taught by the Amazon product “Collapsible Dog Bowl” by SLSON. Doing so would allow for the user to be able to insert the bowl into slit of the pocket so that the canine would have a water bowl for the water to be dispensed in wherever it goes. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1) and Pope (US 6314915 B1) in further view of Martin (US 20070187442 A1). 
Regarding claim 13, Ohanian as modified by Pope teaches the canine harness pack assembly including a bladder ([0034] of Ohanian), but is silent about the bladder selectively insertable through the aperture ([0065] of Ohanian) into the pack (120 of Ohanian), wherein the bladder is configured for positioning water.
Martin teaches a bladder (4 in Fig. 2 of Martin) selectively insertable ( [0013] and Figs. 1-2 in Martin) through the aperture into the pack (2 in Figs. 1-3 of Martin) wherein the bladder is configured for positioning water (functional recitation to which the bladder of Martin can and does perform the intended function of configured for positioning water).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bladder as taught by Ohanian as modified by Pope further including bladder selectively insertable through the aperture into the pack, wherein the bladder is configured for positioning water as taught by Martin. Doing so would allow for a more convenient method of refilling the bladder with the desired liquid instead of having to take off the whole harness and pack. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1), Pope (US 6314915 B1), Martin (US 20070187442 A1) in further view of Bellucci (US 20040065703 A1) . 
Regarding claim 15, Ohanian as modified by Pope and Martin teaches the canine harness pack assembly further including: the satchel closure (122a of Ohanian) having a cutout extending therethrough into the forward edge (116 of Ohanian) of the pack (120 of Ohanian), the cutout being oval ( 122b in Figs. 2,5 of Ohanian), but is silent about the cutout being circular, a spout engaged to the bladder such that the spout is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack, wherein the spout is configured for addition of water to the bladder; and a cap selectively engageable to the spout.
Bellucci teaches the canine harness pack assembly further including: a spout (422, 222, 22 of Bellucci) engaged to the bladder (200, 10 of Bellucci) such that the spout (422, 222, 22 of Bellucci) is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack (the bladder of Bellucci would be able to extend through the cutout of 122b of Ohanian), wherein the spout is configured for addition of water to the bladder (functional recitation to which the spout can and does perform the intended function of configured for addition of water to the bladder); and a cap ( 426, 226, 26 of Bellucci) selectively engageable to the spout.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the satchel closure having a cutout extending therethrough into the forward edge of the pack as taught by Ohanian as modified by Pope and Martin further including a spout engaged to the bladder such that the spout is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack, wherein the spout is configured for addition of water to the bladder; and a cap selectively engageable to the spout in order for there to be a convenient way of adding water to the bladder without having to take it out of the pack, also the addition of the spout and cap is an obvious element in order to allow for the spout to have water inserted/ disposed and the cap to ensure the water doesn’t spill. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the oval cutout of Ohanian as modified by Pope and Martin to be circle-shaped in order to for the cutout to have a circular cutout, however, the specification in the application did not state any criticality of the cutout to be circular since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1), Pope (US 6314915 B1), Martin (US 20070187442 A1) in further view of Bellucci (US 20040065703 A1) and the Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document).
Regarding claim 16, Ohanian as modified by Pope and Martin teaches the canine harness pack assembly further including: a tube (700 of Ohanian), such that such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder, but is silent about a pipe engaged to the cap and extending therefrom; a tube selectively engageable to the pipe, such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder; a valve positioned in the tube distal from the pipe; and a clip engaged to the tube and being operationally engaged to the valve, the clip being spring loaded and V-shaped, wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube.
Bellucci teaches a pipe (436 in Fig. 7 and [0044] of Bellucci) engaged to the cap and extending therefrom; a tube (28 in figs. 7-8 and [0044]) selectively engageable to the pipe (436 of Bellucci), such that the tube (28 of Bellucci) is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder(functional recitation to which the tube can and does perform the intended function of configured for directing a flow of water from the bladder); a valve ([0045] of Bellucci) positioned in the tube (28 of Bellucci) distal from the pipe (436 of Bellucci)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a tube such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder as taught by Ohanian as modified by Pope and Martin further including  10a pipe engaged to the cap and extending therefrom; a tube selectively engageable to the pipe, such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder; a valve positioned in the tube distal from the pipe as taught by Bellucci in order to allow for a secure connection of the tube to the cap by having the tube be selectively engageable to the pipe and consist of a valve to regulate the flow of water.  
The Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) teaches a clip (Figs. 1-3 of the V-clip document) engaged to the tube and being operationally engaged to the valve (Fig. 1 depicts the valve as it restricts the liquid  in the tube of the V-clip document), the clip being spring loaded and V-shaped (Figs. 1-3 of the V-clip document), wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube (functional recitation to which the clip can and does perform the intended function of configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a valve as taught by Ohanian as modified by Pope, Martin and Bellucci further including  a clip engaged to the tube and being operationally engaged to the valve, the clip being spring loaded and V-shaped, wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube in order to allow the user to easily control the flow of water by pressing down onto the V shape spring loaded clip, which would then restrict water flow when the user releases the clip, preventing leaks. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1), Pope (US 6314915 B1), Martin (US 20070187442 A1) Bellucci (US 20040065703 A1) and the Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) in further view of Boxer et al. (US 4526298 A).
Regarding claim 17, Ohanian as modified by Pope, Martin, Bellucci and Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) teaches the canine harness pack assembly further including a nozzle (end of 704 of Ohanian) engaged to the tube wherein the nozzle is configured for controlling the flow of water through the tube (functional recitation to which the nozzle can and does perform the intended function of configured for controlling the flow of water through the tube), but is silent about the tube distal from the pipe. 
Boxer et al. teaches a nozzle (56 of Boxer et al.) engaged to the tube (48 of Boxer et al.) from the pipe (50 Boxer et al.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a nozzle as taught by Ohanian as modified by Pope, Martin, Bellucci and Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) further including the tube to be distal from the pipe as taught by Boxer et al. in order to have the tube be securely attached to the bladder with the pipe and for there to be a good amount distance from the tube and pipe so that there is flexibility with the tube.  
Regarding claim 18, Ohanian as modified by Pope, Martin, Bellucci, Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) and Boxer et al. (emphasis on Boxer et al. since they were relied on for the tube to be distal from the pipe) teaches the canine harness pack assembly wherein the nozzle is selectively rotatable relative to the tube for controlling the flow of water through the tube (Col. 3, lines 55-58 in Boxer et al.). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1), Pope (US 6314915 B1), and Martin (US 20070187442 A1) in further view of James (US 20080185408 A1). 
Regarding claim 19, Ohanian as modified by Pope, and Martin teaches the canine harness pack assembly further including an insulation as taught above, but is silent about the bladder being externally insulated.
James teaches the bladder being externally insulated ([0018] in James). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bladder and insulation as taught by Ohanian as modified by Pope, and Martin to further include the bladder being externally insulated. Doing So would allow for the liquid contents in the bladder to remain cool while in the pack. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohanian (US 20200375147 A1) in view of Pope (as above), Kemp (as above), Watson (as above), Amazon (“Collapsible Dog Bowl” by SLSON), Martin (as above), Bellucci (as above), the Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document), Boxer et al. (as above) and James (as above). 
Regarding claim 20, Ohanian teaches A canine harness pack assembly comprising: a harness configured to be attachable to a canine, such that the harness is positioned around a chest of the canine (Fig. 3), the harness comprising: an upper section, the upper section having a lower face (see fig. 3, where the harness comes to contact with the neck, it depicts a lower face), a lower section, the lower section having an upper face (see fig. 3, where the harness comes to contact with the abdomen, it depicts an upper face), the upper face being padded (800 in Fig. 8), and a set of straps (Fig. 2), two straps of the set of straps each being engaged to and extending between a respective corner of the upper section and the lower section (Figs. 2-3), the other two of the straps each being engaged to 11and extending from a respective corner of the upper section and having a first connector (132a Figs. 2-5) engaged thereto distal from the upper section, such that the first connector is positioned for selectively engaging an associated second connector (132b Figs. 2-5) engaged to the lower section for removably engaging the upper section to the lower section, such that the harness is engaged to the canine (Figs. 1-3), the first connector and the associated second connector comprising a side release buckle (132a, 132b Figs. 1-5); the pack (120 of Ohanian) having an aperture ([0065] of Ohanian) positioned in a forward edge (116 of Ohanian)  thereof, wherein the aperture is configured for insertion of the item therethrough and into the pack (functional recitation to which the aperture of Ohanian can and does perform the intended function of configured for insertion of the item therethrough and into the pack); and a satchel closure (122a in Figs 2, 5 of Ohanian) engaged to the pack ([0065] of Ohanian) and being configured for selectively closing the aperture (functional recitation to which the satchel closure of Ohanian can and does perform the intended function of configured for selectively closing the aperture) such that the item is retained therein, the satchel closure (122a in Figs 2, 5 of Ohanian)  comprises a hook and loop fastener ([0065] of Ohanian) the satchel closure (122a of Ohanian) having a cutout extending therethrough into the forward edge (116 of Ohanian) of the pack (120 of Ohanian), the cutout being oval (122b in Figs. 2,5 of Ohanian), a panel (104 of Ohanian) engaged to an upper surface of the pack (120 of Ohanian) defining a pocket, the panel having a slit (106 of Ohanian) positioned in a front edge (116 of Ohanian) thereof, wherein the slit (106) is configured for allowing insertion of an article into the pocket (functional recitation to which the slit of Ohanian can and does perform the intended function of configured for allowing insertion of an article into the pocket) ; and 9a pouch closure ([0067] of Ohanian) engaged to the panel and being configured for selectively closing the slit, such that the article is retained therein (functional recitation to which the pouch closure of Ohanian can and does perform the intended function of configured for selectively closing the slit), the pouch closure comprises a zipper ([0067] of Ohanian); a collapsible bowl (706 of Ohanian) such that the bowl in a collapsed configuration is selectively insertable through the slit into the pocket (Page 2, [0035] [0056]), a bladder ([0034] of Ohanian), the pack (120 of Ohanian) being insulated (800 is made of neoprene which acts as an insulator), wherein the pack is configured for slowing heat adsorption of water positioned in the bladder (functional recitation to which the pack of Ohanian can and does perform the intended function of configured for slowing heat adsorption of water positioned in the bladder); a tube (700) and a nozzle (end of 704 of Ohanian) engaged to the tube wherein the nozzle is configured for controlling the flow of water through the tube (functional recitation to which the nozzle can and does perform the intended function of configured for controlling the flow of water through the tube).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the oval cutout of Ohanian to be circle-shaped in order to for the cutout to have a circular cutout, however, the specification in the application did not state any criticality of the cutout to be circular since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Ohanian is silent about the canine harness pack assembly wherein the lower face being padded, a ring engaged to the harness and being configured for engaging a leash; a pack selectively engageable to a top of the harness, such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item, a set of first couplers engaged to the top of the harness; a set of second couplers engaged to a lower surface of the pack, the second couplers being complementary to the first couplers, such that each second coupler is positioned for selectively engaging a respective first coupler for removably engaging the pack to the harness, the second coupler and the respective first coupler comprising a snap connector, a bowl, the bowl comprising elastomer, silicone, or rubber, such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections, such that the bowl is selectively extensible, such that the bowl in a collapsed configuration is selectively insertable through the slit into the pocket; a bladder selectively insertable through the aperture into the pack, wherein the bladder is configured for positioning water, the bladder being externally insulated; a spout engaged to the bladder such that the spout is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack, wherein the spout is configured for addition of water to the bladder; a cap selectively engageable to the spout; a pipe engaged to the cap and extending therefrom; a tube selectively engageable to the pipe, such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder; a valve positioned in the tube distal from the pipe; a clip engaged to the tube and being operationally engaged to the valve, the clip being spring loaded and V-shaped, wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube; the tube distal from the pipe, the nozzle being selectively rotatable relative to the tube for controlling the flow of water through the tube.
Kemp teaches the canine harness pack assembly wherein the lower face being padded (12 in Fig. 2 and Col. 3, lines 26-29 of Kemp). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower face as taught by Ohanian to have the lower face being padded as taught by Kemp in order to provide protection and comfort to the canine. 
Pope teaches a ring (170 in Figs. 1A-1D of Pope) engaged to the harness and being configured for engaging a leash (functional recitation to which the ring of Pope can and does perform the intended function of configured for engaging a leash); a pack (200 in Fig. 1A of Pope) selectively engageable to a top of the harness (Col. 2, lines 9-11 of Pope), such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item (functional recitation to which the pack of Pope can and does perform the intended function is configured for positioning of an item, such that the canine is positioned for transporting the item). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the harness as taught by Ohanian to have a ring engaged to the harness and being configured for engaging a leash; a pack selectively engageable to a top of the harness, such that the pack is substantially centered on a back of the canine, wherein the pack is configured for positioning of an item, such that the canine is positioned for transporting the item as taught by Pope. Doing so allows for the owner to attach a leash to the ring and the pack being selectively engageable to the harness allows the user to conveniently take off the pack in order to insert the items without the harness getting in the way. 
Watson teaches the canine harness pack assembly further including: a set of first couplers engaged to the top of the harness ([0051] of Watson); and a set of second couplers engaged to a lower surface of the pack ([0051] of Watson), the second couplers being complementary to the first couplers, such that each second coupler is positioned (Structural recitation to which the second couples of Watson can and has the intended structure of being complementary to the first couplers such that each second coupler is positioned) for selectively engaging a respective first coupler for removably engaging the pack to the harness (functional recitation to which the second coupler of Watson can and does perform the intended function for selectively engaging a respective first coupler for removably engaging the pack to the harness),  the second coupler and the respective first coupler comprise a snap connector ([0051] of Watson). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the harness and pack as taught by Ohanian to a set of first couplers engaged to the top of the harness; and a set of second couplers engaged to a lower surface of the pack, the second couplers being complementary to the first couplers, such that each second coupler is positioned for selectively engaging a respective first coupler for removably engaging the pack to the harness as taught by Watson in order to allow for the pack to be conveniently detached and reattached  from the harness so users can have the option to only use the harness or also allow an easier method for inserting, removing or setting up the tube and bowl for drinking by having the pack detach instead of kneeling towards the harness. 
The Amazon product “Collapsible Dog Bowl” by SLSON teaches the canine harness pack assembly further including the bowl comprising silicone (See Fig. 1 of Amazon Collapsible Dog Bowl) such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections (See Fig. 3 of Amazon Collapsible Dog Bowl) , such that the bowl is selectively extensible, such that the bowl in a collapsed configuration (See Figs. 1-4 of Amazon Collapsible Dog Bowl) is selectively insertable through the slit into the pocket (See Fig. 1 of Amazon Collapsible Dog Bowl). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the collapsible bowl as taught by Ohanian further including the bowl comprising elastomer, silicone, or rubber, such that the bowl is resiliently flexible, the bowl comprising a plurality of nested sections, such that the bowl is selectively extensible, such that the bowl in a collapsed configuration is selectively insertable through the slit into the pocket as taught by the Amazon product “Collapsible Dog Bowl” by SLSON. Doing so would allow for the user to be able to insert the bowl into slit of the pocket so that the canine would have a water bowl for the water to be dispensed in wherever it goes. 
Martin teaches a bladder (4 in Fig. 2 of Martin) selectively insertable ( [0013] and Figs. 1-2 in Martin) through the aperture into the pack (2 in Figs. 1-3 of Martin) wherein the bladder is configured for positioning water (functional recitation to which the bladder of Martin can and does perform the intended function of configured for positioning water).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bladder as taught by Ohanian further including bladder selectively insertable through the aperture into the pack, wherein the bladder is configured for positioning water as taught by Martin. Doing so would allow for a more convenient method of refilling the bladder with the desired liquid instead of having to take off the whole harness and pack. 
James teaches the bladder being externally insulated ([0018] in James). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bladder and insulation as taught by Ohanian further include the bladder being externally insulated. Doing So would allow for the liquid contents in the bladder to remain cool while in the pack. 
Bellucci teaches the canine harness pack assembly further including: a spout (422, 222, 22 of Bellucci) engaged to the bladder (200, 10 of Bellucci) such that the spout (422, 222, 22 of Bellucci) is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack (the bladder of Bellucci would be able to extend through the cutout of 122b of Ohanian), wherein the spout is configured for addition of water to the bladder (functional recitation to which the spout can and does perform the intended function of configured for addition of water to the bladder); and a cap ( 426, 226, 26 of Bellucci) selectively engageable to the spout.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the satchel closure having a cutout extending therethrough into the forward edge of the pack as taught by Ohanian further including a spout engaged to the bladder such that the spout is in fluidic communication therewith, and such that the spout extends through the cutout when the bladder is positioned in the pack, wherein the spout is configured for addition of water to the bladder; and a cap selectively engageable to the spout in order for there to be a convenient way of adding water to the bladder without having to take it out of the pack, also the addition of the spout and cap is an obvious element in order to allow for the spout to have water inserted/ disposed and the cap to ensure the water doesn’t spill. 
Bellucci teaches a pipe (436 in Fig. 7 and [0044] of Bellucci) engaged to the cap and extending therefrom; a tube (28 in figs. 7-8 and [0044]) selectively engageable to the pipe (436 of Bellucci), such that the tube (28 of Bellucci) is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder(functional recitation to which the tube can and does perform the intended function of configured for directing a flow of water from the bladder); a valve ([0045] of Bellucci) positioned in the tube (28 of Bellucci) distal from the pipe (436 of Bellucci)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a tube such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder as taught by Ohanian further including  10a pipe engaged to the cap and extending therefrom; a tube selectively engageable to the pipe, such that the tube is in fluidic communication with the bladder, wherein the tube is configured for directing a flow of water from the bladder; a valve positioned in the tube distal from the pipe as taught by Bellucci in order to allow for a secure connection of the tube to the cap by having the tube be selectively engageable to the pipe and consist of a valve to regulate the flow of water.  
The Thomas Scientific “Spring Tubing Clamp” and USP “Spring Loaded Tubing Clamp” (V-clip document) teaches a clip (Figs. 1-3 of the V-clip document) engaged to the tube and being operationally engaged to the valve (Fig. 1 depicts the valve as it restricts the liquid  in the tube of the V-clip document), the clip being spring loaded and V-shaped (Figs. 1-3 of the V-clip document), wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube (functional recitation to which the clip can and does perform the intended function of configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a valve as taught by Ohanian further including  a clip engaged to the tube and being operationally engaged to the valve, the clip being spring loaded and V-shaped, wherein the clip is configured for being selectively compressed between digits of a hand of a user for actuating the valve for initiating the flow of water through the tube in order to allow the user to easily control the flow of water by pressing down onto the V shape spring loaded clip, which would then restrict water flow when the user releases the clip, preventing leaks. 
Boxer et al. teaches a nozzle (56 of Boxer et al.) engaged to the tube (48 of Boxer et al.) from the pipe (50 Boxer et al.), the nozzle is selectively rotatable relative to the tube for controlling the flow of water through the tube (Col. 3, lines 55-58 in Boxer et al.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a nozzle as taught by  further including the tube to be distal from the pipe as taught by Boxer et al. in order to have the tube be securely attached to the bladder with the pipe and for there to be a good amount distance from the tube and pipe so that there is flexibility with the tube and for the nozzle to be rotatable so that the user can control how much water to put in the bowl and can rotate it to close the nozzle to prevent any water coming out.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        10/07/2022

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643